Case 3:18-cv-01929-VLB Document 38-11 Filed 09/16/19 Page 1 of 5




                   EXHIBIT I
     Case 3:18-cv-01929-VLB Document 38-11 Filed 09/16/19 Page 2 of 5



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

KEZLYN MENDEZ                                    CIVIL NO. 3:18-CV-1929(VLB)

        V.

MULLIGAN, ET AL.                                 SEPTEMBER 16, 2019

                       DECLARATION OF LUIS RODRIGUEZ

        The undersigned hereby deposes and says:

1.      I am over the age of eighteen years and I believe in the obligations of an

oath.

2.      The foregoing statement is based upon my personal knowledge.

3.      I started my employment with the Department of Correction in 2014.

4.      I am a Correctional Food Service Supervisor 2 "CFSS2" assigned to the

first shift at MacDougall Walker Correctional Institution.

5.      As a CFSS2 my duties includes, but is not limited to, : supervise inmates

and/or staff in preparation, cooking, retherming and serving of food; instruct and

train inmates and/or staff in proper methods and practices for food preparation

including special diets, service and maintenance and/or sanitation of equipment

and kitchen areas; oversee storage, rotation and security of food and supplies;

supervise cleaning, sanitation and maintenance of kitchen and equipment; keep

records and makes reports; maintain discipline and security measures; may

prepare staff and inmate work schedules; may give input for staff performance

evaluations; may physically restrain inmates, quell disturbances or otherwise

assist custodial forces in emergencies; performs related duties as required.

6.      I am familiar with inmate Kezlyn Mendez #329751.
      Case 3:18-cv-01929-VLB Document 38-11 Filed 09/16/19 Page 3 of 5



7.       In April of 2017, Kezlyn Mendez #329751 started as a kitchen worker on the

first shift.

8.       Inmate Mendez was confrontational, manipulative and exhibited a poor

attitude.

9.       We have roughly sixteen ovens in the kitchen. There are specific ovens

designated for different diets. One example is our common fare oven used solely

for common fare meals.

10.      I have never observed prohibited foods cooked in any of the designated

ovens.

11.      There is one inmate specifically assigned with the task of cleaning and

sanitizing the ovens daily. This task is delegated to at least one inmate each

shift.

12.      I have no recollection of CFSS2 Rossi cooking pork in the kitchen.

13.      Inmate Mendez never approached me about CFSS2 Rossi cooking pork in

the kitchen.

14.      Inmate Mendez complained a lot about his responsibility in the kitchen. He

was oftentimes rude and disrespectful.

15.      I regularly had to redirect inmate Mendez to stay on task.

16.      Inmate Mendez never approached me about a transfer to the second shift.

17.      Once the plaintiff was transferred to the second shift our interaction was

limited as I am assigned the first shift.

18.      I heard about an apology letter that Mendez had given to CFSS2 Rossi.




                                            2
      Case 3:18-cv-01929-VLB Document 38-11 Filed 09/16/19 Page 4 of 5



19.      I was not involved in whatever may have happened between inmate Mendez

and CFSS2 Rossi.

20.      I never observed the apology letter displayed in the kitchen or heard that it

had been posted in the kitchen.

21.      I have no knowledge of inappropriate or retaliatory conduct by CFSS2

Rossi towards the plaintiff.

22.      I did not insert myself into concerns the plaintiff had with other kitchen

staff.

23.      I did not discuss CFSS2 Rossi with the plaintiff or refer to inmate Mendez

as a snitch.

24.      The plaintiff never approached me about problems that he may have had

with Rossi.

25.      Although the plaintiff was not easy to work with, I never prevented from

working with me on the first shift.

26.      The staffing needs of the kitchen fluctuate. Every effort is made to give all

kitchen employees work hours.

27.      I was not involved with the plaintiff's placement in the restrictive housing

unit or transfer from MacDougall Walker Correctional Institution.

28.      My interaction with inmate Mendez, while troublesome at times never

resulted in the issuance of a disciplinary report by me.




                                           3
    Case 3:18-cv-01929-VLB Document 38-11 Filed 09/16/19 Page 5 of 5



                                DECLARATION

      I, Luis Rodriguez, pursuant to Conn. Gen. Stat. §1-24a and 28 U.S.C. §1746,

declare under the pains and penalties of perjury that the foregoing is true and

accurate to the best of my knowledge and belief.




     ‘L6is Rodri                                              Date /




                                       4
